AppletoN, C. J.
This case finds that there was less than twenty dollars due the principal defendant for personal services earned within one month prior to the service of the plaintiff’s writ.
The goods specified in the bill of particulars were delivered on the defendant’s order. At that time he was boarding with his mother, whose family consisted of the defendant and his brother and sister. The defendant paid his board to his mother by the goods sued for, which were carried into and consumed by the family-
The question presented is whether the goods sold the defendant on credit were “necessaries furnished him or his family” within the meaning of R. S., c. 86, § 55.
The goods furnished were not necessaries for the family of the defendant, for he was unmarried and'had none.
They cannot be regarded as necessaries for the defendant, for they were not procured for his use, but for that of the family in which he was boarding and to the head of which he was indebted' for board. They paid his board precisely as if it had been paid by money. If he had borrowed money with which to pay his board the money borrowed would not have been necessaries within the meaning of the statute. The board was the necessary *525thing. Whether the defendant borrowed money or bought goods on credit with which he paid for what was necessary makes no difference. The goods purchased were the means by which payment was made for wdiat was necessary. The necessaries furnished the defendant and the goods with which payment was made cannot both be regarded as necessaries within the statute. If he had paid for board with a silk dress purchased for his mother, the silk dress would not be deemed a necessary for him, though the board -would be. Exceptions sustained.

Trustee discharged.

Cutting, Walton, Dickehson, Daneorth, and Peters, JJ., concurred.